Exhibit 10.2

INTRABIOTICS PHARMACEUTICALS, INC.

Amended and Restated 1995 Stock Option Plan

Adopted February 15, 1995
Amended on June 13, 1996
Amended on July 29, 1997
Amended on October 21, 1997
Amended on June 18, 1998
Amended on October 22, 1998
Amended on June 10, 1999
Amended on January 26, 2000
Amended on April 27, 2001

             1.          Purpose of the Plan. The purposes of this Amended and
Restated 1995 Stock Option Plan are to attract and retain the best available
personnel for positions’ of substantial responsibility, to provide additional
incentive to the Employees and Consultants of the Company and to promote the
success of the Company’s business.

             Options granted hereunder may be either Incentive Stock Options or
Nonstatutory Stock Options, at the discretion of the Board and as reflected in
the terms of the written option agreement.

             2.          Definitions. As used herein, the following definitions
shall apply:

                           (a)         “Board” shall mean the Board of Directors
of the Company.

                           (b)         “Code” shall mean the Internal Revenue
Code of 1986, as amended.

                           (c)         “Committee” shall mean the Committee
appointed by the Board in accordance with paragraph (a) of Section 4 of the
Plan, or, if no Committee is appointed, then the Board.

                           (d)         “Common Stock” shall mean the Common
Stock, $0.001 par value per share, of the Company.

                           (e)         “Company” shall mean IntraBiotics
Pharmaceuticals, Inc., a Delaware corporation.

                           (f)         “Consultant” shall mean any person who is
engaged by the Company or any Parent or Subsidiary to render consulting
services, including serving on the Company’s Scientific Advisory Board, and is
compensated for such consulting services, and any director of the Company
whether compensated for such services or not; provided that if and in the event
the Company registers any class of any equity security pursuant to Section 12 of
the Exchange Act, the term Consultant shall thereafter not include directors who
are not compensated for their services or are paid only a director’s fee by the
Company.


                           (g)        “Continuous Status as an Employee or
Consultant” shall mean the absence of any interruption or termination of service
as an Employee or Consultant. Continuous Status as an Employee or Consultant
shall not be considered interrupted in the case of sick leave, military leave or
any other leave of absence approved by the Board; provided that such leave is
for a period of not more than 90 days or reemployment upon the expiration of
such leave is guaranteed by contract or statute.

                           (h)        “Disinterested Person” shall mean a
director (i) who is not, during the one year prior to service as an
administrator of the Plan pursuant to Section 4(a), or during such service,
granted or awarded equity securities pursuant to the Plan or any other plan of
the Company or any of its affiliates except as permitted by Rule
16b-3(c)(2)(i)(A)-(D) under the Exchange Act or (ii) who is otherwise considered
to be a “disinterested person” in accordance with Rule 16b-3(c)(2)(i), or any
other applicable rules, regulations or interpretation of the Securities Exchange
Commission. Any such person shall otherwise comply with the requirements of Rule
16b-3 under the Exchange Act.

                           (i)         “Employee” shall mean any person,
including officers and directors, employed by the Company or any Parent or
Subsidiary of the Company. The payment of a director’s fee by the Company shall
not be sufficient to constitute “employment” by the Company.

                           (j)         “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

                           (k)        “Incentive Stock Option” shall mean an
Option intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.

                           (l)         “Nonstatutory Stock Option” shall mean an
Option not intended to qualify as an Incentive Stock Option.

                           (m)       “Option” shall mean a stock option granted
pursuant to the Plan.

                           (n)        “Optioned Stock” shall mean the Common
Stock subject to an Option.

                           (o)         “Optionee” shall mean an Employee or
Consultant who receives an Option.

                           (p)         “Parent” shall mean a “parent
corporation” whether now or hereafter existing, as defined in Section 425(e) of
the Code.

                           (q)         “Plan” shall mean this Amended and
Restated 1995 Stock Option Plan.

                           (r)         “Share” shall mean a share of the Common
Stock, as adjusted in accordance with Section 11 of the Plan.

                           (s)         “Stock Option Agreements” shall mean
Stock Option Agreements and Amended and Restated Stock Option Agreements as
defined in Section 16 of the Plan.


                           (t)         “Subsidiary” shall mean a “subsidiary
corporation” whether now or hereafter existing, as defined in Section 425(f) of
the Code.

             3.          Stock Subject to the Plan. Subject to the provisions of
Section 11 of the Plan, the maximum aggregate number of Shares which may be
optioned and sold under the Plan is nine million forty-seven thousand one
hundred eight (9,047,108) Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock.

             If an Option should expire or become unexercisable for any reason
without having been exercised in full, the unpurchased Shares which were subject
thereto shall, unless the Plan shall have been terminated, become available for
future grant under the Plan. Notwithstanding any other provision of the Plan,
Shares issued under the Plan and later repurchased by the Company shall not
become available for future grant or sale under the Plan.

             4.          Administration of the Plan.

                           (a)         Procedure. The Plan shall be administered
by the Board.

                                        (i)         The Board may appoint a
Committee consisting of not less than two members of the Board to administer the
Plan on behalf of the Board, subject to such terms and conditions as the Board
may prescribe. Once appointed, the Committee shall continue to serve until
otherwise directed by the Board. Members of the Board who are either eligible
for Options or have been granted Options may vote on any matters affecting the
administration of the Plan or the grant of any Options pursuant to the Plan,
except that no such member shall act upon the granting of an Option to himself,
but any such member may be counted in determining the existence of a quorum at
any meeting of the Board during which action is taken with respect to the
granting of Options to him.

                                        (ii)        Notwithstanding the
foregoing subparagraph (i), if and in any event the Company registers any class
of any equity security pursuant to Section 12 of the Exchange Act, any grants of
Options to officers or directors shall only be made by the Board, if each member
of the Board is a Disinterested Person; provided, however, if each member of the
Board is not a Disinterested Person, then grants of Options to officers or
directors shall only be made by a Committee of two or more directors, each of
whom is a Disinterested Person.

                                        (iii)       Subject to the foregoing
subparagraphs (i) and (ii), from time to time the Board may increase the size of
the Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies
however caused, or remove all members of the Committee and thereafter directly
administer the Plan.


                           (b)         Powers of the Committee. Subject to the
provisions of the Plan, the Committee shall have the authority, in its
discretion: (i) to grant Incentive Stock Options or Nonstatutory Stock Options;
(ii) to determine, upon review of relevant information and in accordance with
Section 8(b) of the Plan, the fair market value of the Common Stock; (iii) to
determine the exercise price per share of Options to be granted, which exercise
price shall be determined in accordance with Section 8(a) of the Plan; (iv) to
determine the Employees or Consultants to whom, and the time or times at which,
Options shall be granted and the number of shares to be represented by each
Option; (v) to interpret the Plan; (vi) to prescribe, amend and rescind rules
and regulations relating to the Plan; (vii) to determine the terms and
provisions of each Option granted (which need not be identical) and, with the
consent of the holder thereof, modify or amend each Option; (viii) to defer
(with the consent of the Optionee) the exercise date of any Option, consistent
with the provisions of Section 5 of the Plan; (ix) to authorize any person to
execute on behalf of the Company any instrument required to effectuate the grant
of an Option previously granted by the Board; and (x) to make all other
determinations deemed necessary or advisable for the administration of the Plan.

                           (c)         Effect of Committee’s Decision. All
decisions, determinations and interpretations of the Committee shall be final
and binding on all Optionees and any other holders of any Options granted under
the Plan.

             5.          Eligibility.

                           (a)         Nonstatutory Stock Options may be granted
only to Employees and Consultants. Incentive Stock Options may be granted only
to Employees. An Employee or Consultant who has been granted an Option may, if
he is otherwise eligible, be granted an additional Option or Options.

                           (b)         When any Options designated as Incentive
Stock Options become first available for purchase, and when the aggregate of all
Incentive Stock Options granted to an Employee by the Company or any Parent or
Subsidiary would result in Shares having an aggregate fair market value
(determined for each Share as of the date of grant of the Option covering such
Share) in excess of $100,000, then upon exercise of one or more Incentive Stock
Options during any calendar year, any Options in excess of such dollar amount
shall be treated for all purposes as Nonstatutory Stock Options.

                           (c)         Section 5(b) of the Plan shall apply only
to an Incentive Stock Option evidenced by an “Incentive Stock Option Agreement”
which sets forth the intention of the Company and the Optionee that such Option
shall qualify as an Incentive Stock Option.  Section 5(b) of the Plan shall not
apply to any Option evidenced by a “Nonstatutory Stock Option Agreement” which
sets forth the intention of the Company and the Optionee that such Option shall
be a Nonstatutory Stock Option.

                           (d)         The Plan shall not confer upon any
Optionee any right with respect to continuation of employment or consulting
relationship with the Company, nor shall it interfere in any way with his right
or the Company’s right to terminate his employment or consulting relationship at
any time, with or without cause.

             6.          Term of Plan.  The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company as described in Section 17 of the Plan.  It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 13 of the Plan.  Termination of the Plan shall not affect the
obligations of the Company or the rights of Optionees pursuant to Options
outstanding on the date of termination.

             7.          Term of Option.  The term of each Incentive Stock
Option shall be ten (10) years from the date of grant thereof or such shorter
term as may be provided in the Incentive Stock Option Agreement.  The term of
each Nonstatutory Stock Option shall be ten (10) years from the date of grant
thereof or such shorter term as may be provided in the Nonstatutory Stock Option
Agreement.  However, in the case of an Incentive Stock Option granted to an
Optionee who, at the time the Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Option shall be five (5)
years from the date of grant thereof or such shorter term as may be provided in
the Incentive Stock Option Agreement.

             8.          Exercise Price and Consideration.

                           (a)         The per Share exercise price for the
Shares to be issued pursuant to exercise of an Option shall be such price as is
determined by the Committee, but’ shall be subject to the following:

                                        (i)         In the case of an Incentive
Stock Option

                                                     (A)        granted to an
Employee or Consultant who, at the time of the grant of such Incentive Stock
Option, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the fair market value per
Share on the date of grant.

                                                     (B)        granted to an
Employee or Consultant, the per Share exercise price shall be no less than 100%
of the fair market value per Share on the date of grant.

                                        (ii)        In the case of a
Nonstatutory Stock Option

                                                     (A)        granted to an
Employee or Consultant who, at the time of the grant of such Option, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than 110% of the fair market value per Share on the date of the
grant.

                                                     (B)        granted to an
Employee or Consultant, the per Share exercise price shall be no less than 85%
of the fair market value per Share on the date of grant.


                           (b)         The fair market value shall be determined
by the Committee in its discretion; provided, however, that where there is a
public market for the Common Stock, the fair market value per Share shall be the
mean of the bid and asked prices (or the closing price per share if the Common
Stock is listed on the National Association of Securities Dealers Automated
Quotation (“NASDAQ”) National Market System) of the Common Stock for the date of
grant, as reported in the Wall Street Journal (or, if not so reported, as
otherwise reported by the NASDAQ System) or, in the event the Common Stock is
listed on a stock exchange, the fair market value per Share shall be the closing
price on such exchange on the date of grant of the Option, as reported in the
Wall Street Journal.

                           (c)         The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Committee and may consist entirely of cash, check or
other Shares of Common Stock which (i) either have been owned by the Optionee
for more than six (6) months on the date of surrender or were not acquired,
directly or indirectly, from the Company, and (ii) have a fair market value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised, or any combination of such methods of
payment.

             9.          Exercise of Option.

                           (a)         Procedure for Exercise.  Any Option
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Board, including performance criteria with respect to the
Company and/or the Optionee, and as shall be permissible under the terms of the
Plan.

                                        (i)         Stock Option Agreement. 
Each grant of an Option under the Plan shall be evidenced by a Stock Option
Agreement.

                                        (ii)        Exercisability.  The Stock
Option Agreement shall specify the date when all or any installment of the
Option is to become exercisable.  An Option shall become exercisable at the rate
of at least twenty percent (20%) per year over five (5) years from the date the
Option is granted; provided however, that an Option granted to an officer,
director or consultant (within the meaning of Section 260.140.41 of Title 10 of
the California Code of Regulations) may become fully exercisable, subject to
reasonable conditions such as continued employment, at any time or during any
period established by the Company.  Subject to the preceding sentence, the
vesting of any Option shall be determined by the Committees at its sole
discretion.

                                        (iii)       No Fractional Shares.  An
Option may not be exercised for a fraction of a Share.

                                        (iv)        Exercise.  An Option shall
be deemed to be exercised when written notice of such exercise has been given to
the Company in accordance with the terms of the Stock Option Agreement by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.  Full
payment may, as authorized by the Committee, consist of consideration and method
of payment allowable under Section 8(c) of the Plan.

                                        (v)         No Rights as a Stockholder. 
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  The Company shall issue (or cause
to be issued) such stock certificate promptly upon exercise of the Option.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 11 of the Plan.

                           (b)         Termination of Status as an Employee or
Consultant.  In the event of termination of an Optionee’s Continuous Status as
an Employee or Consultant (as the case may be), such Optionee may, at any time
within thirty (30) days or such longer period of time, not exceeding three (3)
months in the case of an Incentive Stock Option or six (6) months in the case of
a Nonstatutory Stock Option as determined by the Board (with such determination
in the case of a Incentive Stock Option being made at the time of grant of the
Option), after the date of such termination (but in no event later than the date
of expiration of the term of such Option as set forth in the Stock Option
Agreement), exercise his Option to the extent that he was entitled to exercise
it at the date of such termination.  To the extent that he was not entitled to
exercise the Option at the date of such termination, or if he does not exercise
such Option (which he was entitled to exercise) within the time specified
herein, the Option shall terminate.

                           (c)         Disability of Optionee.  Notwithstanding
the provisions of Section 9(b) above, in the event of termination of an
Optionee’s Continuous Status as an Employee or Consultant as a result of his
disability, he may, at any time within six (6) months or such longer period of
time, not exceeding twelve (12) months as determined by the Board (with such
determination in the case of an Incentive Stock Option being made at the time of
grant of the Option), from the date of such termination (but in no event later
than the date of expiration of the term of such Option as set forth in the Stock
Option Agreement), exercise his Option to the extent he was entitled to exercise
it at the date of such termination.  To the extent that he was not entitled to
exercise the Option at the date of termination, or if he does not exercise such
Option’ (which he was entitled to exercise) within the time specified herein,
the Option shall terminate.

                           (d)         Death of Optionee.  In the event of the
death of an Optionee:

                                        (i)         during the term of an Option
held by an Optionee who was, at the time of his death, an Employee or Consultant
of the Company and who shall have been in Continuous Status as an Employee or
Consultant since the date of grant of the Option, the Option may be exercised,
at any time within six (6) months following the date of death (but in no event
later than the date of expiration of the term of such Option as set forth in the
Stock Option Agreement), by the Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest or inheritance, but only to the
extent of the right to exercise that would have accrued had the Optionee
continued living and remained in Continuous Status as an Employee or Consultant
six (6) months after the date of death, subject to the limitation set forth in
Section 5(b); or


                                        (ii)        within thirty (30) days or
such other period of time, not exceeding three (3) months as determined by the
Board (with such determination in the case of an Incentive Stock Option being
made at the time of grant of the Option), after the termination of Continuous
Status as an Employee or Consultant, the Option may be exercised, at any time
within six (6) months following the date of death (but in no event later than
the date of expiration of the term of such Option as set forth in the Stock
Option Agreement), by the Optionee’s estate or by a person who acquired the
right to exercise that had accrued at the date of termination.

             10.        Non-Transferability of Options.  The Option may not be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee.

             11.        Adjustments Upon Changes in Capitalization or Merger. 
Subject to any required action by the stockholders of the Company, the number of
shares of Common Stock covered by each outstanding Option, and the number of
shares of Common Stock which have been authorized for issuance under the Plan
but as to which no Options have yet been granted or which have been returned to
the Plan upon cancellation or expiration of an Option, as well as the price per
share of Common Stock covered by each such outstanding Option, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock or similar
transaction.  Such adjustment shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an Option.

             In the event of the proposed dissolution or liquidation of the
Company, the Board shall notify the Optionee at least fifteen (15) days prior to
such proposed action.  To the extent it has not been previously exercised, the
Option will terminate immediately prior to the consummation of such proposed
action.  In the event of a merger of the Company with or into another
corporation in which the Company is not the surviving corporation or upon the
sale of substantially all of the property of the Company to another corporation
or person, the surviving corporation may assume any Options outstanding under
the Plan or an equivalent option may be substituted’ by such successor employer
corporation or a parent or subsidiary of such successor corporation, if such
successor corporation agrees to assume the Options or to substitute an
equivalent option.

             Notwithstanding the vesting schedules set forth in Options
outstanding under the Plan, in the event of a merger or sale of the Company
described above, (i) Options held by persons who are then Employees but not
officers of the Company shall become vested as to one-half (1/2) of the then
unvested shares subject to such Options as of the effective date of the change
in control; (ii) Options held by any person who is an Employee and who holds the
title of vice president or higher shall become fully vested in the event that
such person’s service with the Company is involuntarily terminated without Cause
(as defined below) or voluntarily terminated for Good Reason (as defined below),
in either case within thirteen (13) months following the change in control; and
(iii) Options held by persons who are then members of the Board of Directors of
the Company but who are not Employees shall become fully vested and immediately
exercisable as of the effective date of the change in control.

             For purposes of this option, “Cause” means that, in the reasonable
determination of the Company, the officer:

                           (i)         has been indicted or convicted of any
felony or any crime involving dishonesty that is likely to inflict or has
inflicted demonstrable and material injury on the business of the Company;

                           (ii)        has participated in any fraud against the
Company; or

                           (iii)       has intentionally damaged any property of
the Company thereby causing demonstrable and material injury to the business of
the Company;

provided that Cause shall not exist based on conduct described in clause (ii) or
clause (iii) unless the conduct described in such clause has not been cured
within fifteen (15) days following the officer’s receipt of written notice from
the Company specifying the particulars of the conduct constituting Cause.

             For purposes of this option, “Good Reason” means that any of the
following is undertaken without the officer’s express written consent:

                           (i)         the assignment to the officer of any
duties or responsibilities that results in a significant diminution in the
officer’s function as in effect immediately prior to the effective date of the
change in control; provided, however, that a mere change in the officer’s title
or reporting relationships shall not constitute Good Reason;

                           (ii)        a material reduction by the Company in
the officer’s annual base salary, as in effect on the effective date of the
change in control or as increased thereafter;

                           (iii)       any failure by the Company to continue in
effect any benefit plan or program, including fringe benefits, incentive plans
and plans with respect to the receipt of securities of the Company, in which the
officer is participating immediately prior to the effective date of the change
in control (hereinafter referred to as “Benefit Plans”); or the taking of any
action by the Company that would adversely affect the officer’s participation in
or reduce the officer’s benefits under the Benefit Plans; provided, however,
that “Good Reason” shall not exist under this paragraph following a change in
control if the Company offers a range of benefit plans and programs that, taken
as a whole, are comparable to the Benefit Plans; or


                           (iv)        a relocation of the officer’s business
office to a location more than fifty (50) miles from the location at which the
officer performs duties as of the effective date of the change in control,
except for required travel by the officer on the Company’s business to an extent
substantially consistent with the officer’s business travel obligations prior to
the change in control.

             12.        Time of Granting Options.  The date of grant of an
Option shall, for all purposes, be the date on which the Committee makes the
determination granting such Option.  Notice of the determination shall be given
to each Employee or Consultant to whom an Option is so granted within a
reasonable time after the date of such grant.

             13.        Amendment, Suspension and Termination of the Plan.

                           (a)         Amendment and Termination.  The Board may
amend, suspend or terminate the Plan at any time in such respects as the Board
may deem advisable; provided that the following revisions or amendments shall
require approval of the stockholders of the Company in the manner described in
Section 17 of the Plan:

                                        (i)         any increase in the number
of Shares subject to the Plan, other than in connection with an adjustment under
Section 11 of the Plan;

                                        (ii)        any change in the
designation of the class of persons eligible to be granted options; or

                                        (iii)       if the Company has a class
of equity securities registered under Section 12 of the Exchange Act at the time
of such revision or amendment, any material increase in the benefits accruing to
participants under the Plan.

                           (b)         Stockholder Approval.  If any amendment
requiring stockholder approval under Section 13(a) of the Plan is made
subsequent to the first registration of any class of equity securities by the
Company under Section 12 of the Exchange Act, such stockholder approval shall be
solicited as described in Section 17 of the Plan.

                           (c)         Effect of Amendment, Suspension or
Termination.  Any such amendment, suspension or termination of the Plan shall
not affect Options already granted and such Options shall remain in full force
and effect as if this Plan had not been amended, suspended or terminated, unless
mutually agreed otherwise between the Optionee and the Committee, which
agreement must be in writing and signed by the Optionee and the Company.

             14.        Conditions Upon Issuance of Shares.  Shares shall not be
issued pursuant to the exercise of an Option unless the exercise of such Option
and the issuance and delivery of such Shares pursuant thereto shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act of 1933, as amended, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the Shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.


             Any Shares issued upon exercise of an Option shall be subject to
such rights of repurchase, rights of first refusal and other transfer
restrictions as the Committee may determine.  Such restrictions shall be set
forth in the applicable Stock Option Agreement and shall apply in addition to
any restrictions that may apply to holders of Shares generally.

             As a condition to the exercise of an Option, the Company may
require the person exercising such Option to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned relevant provisions of law.

             15.        Reservation of Shares.  The Company, during the term of
this Plan, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

             The inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.

             16.        Stock Option Agreements.  All Options shall be evidenced
by written Stock Option Agreements or Amended and Restated Stock Option
Agreements in such form as the Committee shall approve.  The provisions of the
various Stock Option Agreements need not be identified.

             17.        Stockholder Approval.

                           (a)         Continuance of the Plan shall be subject
to approval by the stockholders of the Company within twelve (12) months after
the date the Plan is adopted.  Any Option exercised before stockholder approval
is obtained shall be rescinded if stockholder approval is not obtained within
twelve (12) months after the plan is adopted.  Such Shares shall not be counted
in determining whether such approval is obtained.

                           (b)         If and in the event that the Company
registers any class of equity securities pursuant to Section 12 of the Exchange
Act, any required approval of the stockholders of the Company obtained after
such registration shall be solicited substantially in accordance with Section
14(a) of the Exchange Act and the rules and regulations promulgated thereunder.

                           (c)         If any required approval by the
stockholders of the Plan itself or of any amendment thereto is solicited at any
time otherwise than as described in Section 17(b) hereof, then the Company
shall, at or prior to the first annual meeting of stockholders held subsequent
to the later of (1) the first registration of any class of equity securities of
the Company under Section 12 of the Exchange Act or (2) the granting of an
Option hereunder to an officer or director after such registration, do the
following:


                                        (i)         furnish in writing to the
stockholders entitled to vote for the Plan substantially the same information
which would be required (if proxies to be voted with respect to approval or
disapproval of the Plan or amendment were then being solicited) by the rules and
regulations in effect under Section 14(a) of the Exchange Act at the time such
information is furnished; and

                                        (ii)        file with, or marl for
filing to, the Securities and Exchange Commission four (4) copies of the written
information referred to in subsection (i) hereof not later than the date on
which such information is first sent or given to stockholders.

             18.        Information to Optionees.  The Company shall provide to
each Optionee, during the period for which such Optionee has one or more Options
outstanding, financial statements at least annually and copies of all annual
reports and other information which are provided to all stockholders of the
Company.  The Company shall not be required to provide such information if the
issuance of Options under the Plan is limited to key employees whose duties in
connection with the Company assure their access to equivalent information.

 